                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                      Plaintiff,            )
                                            )
vs.                                         )       Case No. 19-00216-01-CR-W-GAF
                                            )
DUNCAN S. HAYNIE,                           )
                                            )
                      Defendant.            )

                                           ORDER

       On January 19, 2021, a hearing was held on the issue of defendant=s competency. The

parties stipulated to the report prepared by the Federal Medical Center, Devens, dated October

28, 2020.

       On January 22, 2021, United States Magistrate Judge Jill A. Morris issued her Report

and Recommendation (Doc. #56).

       Upon careful and independent review of the record, as well as the applicable law, and

there being no objections filed to the Report and Recommendation, this Court hereby adopts and

incorporates as its own Opinion and Order the Report and Recommendation of United States

Magistrate Judge Jill A. Morris.

       Accordingly, it is

       ORDERED that defendant Duncan S. Haynie is found to be competent.



                                                           /s/ Gary A. Fenner
                                                           GARY A. FENNER, JUDGE
                                                           United States District Court
DATED:        February 8, 2021




            Case 4:19-cr-00216-GAF Document 58 Filed 02/08/21 Page 1 of 1
